DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 10/03/2022.
Claims 1-21 are pending in this application. Claims 1-20 are amended. This action is made Final.
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argued none of the cited references, alone or in combination, teach or suggest that an editing pane is rendered that includes an object or the content that is rendered in a magnified view of a movable zoom window, detecting a source file or document of an object or content being rendered in the zoom window, where the editing pane receives editing input for modifying the object or the content, and where the source file or document is updated to incorporate the changes indicated by the editing input.
The Examiner respectfully disagrees in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The system of Kirby, McCullough, Harnisch and Marda teaches an editing pane to be rendered that includes an object or the content (Harnisch, Fig.5, para.32, editing pane 522 is displayed based on the selected object 502 which can be updated with selection of a new object) that is rendered in a magnified view of a movable zoom window (McCullough, Fig.5D, para.153-154, within loupe 520 is magnified view of position of contact 511), detecting a source file or document of an object or content being rendered in the zoom window (Marda, Fig.4, para.92-95, match physical document with electronic document), where the editing pane (Harnisch, Fig.5, para.32, editing pane 522) receives editing input for modifying the object or the content (Kirby, col.16, lines 14-26, modification results in real-time change to the shared workspaces), and where the source file or document is updated to incorporate the changes indicated by the editing input (Kirby, col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, modify content in workspace,  files edited and saved in repository).

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 16-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 16-20 use of the word “means for” are being interpreted under 35 U.S.C.112(f) and the corresponding structure disclosed in the specification that supports the recited function is in Fig.21 and Specification [para.93-116].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367) in view of McCullough et al. (“McCullough”, US 2011/0141031) in view of Harnisch et al. (“Harnisch”, US 2019/0384460) and further in view of Marda et al. (“Marda”, US 2019/0019022). 
As per claim 1, Kirby teaches a system comprising: 
one or more data processing units (Kirby, Fig.2, processors 6; col.5, lines 63-66); and
a computer-readable medium having encoded thereon computer-executable instructions  to cause the one or more data processing units to (Kirby, Fig.2, memory 10, app 12; col.6, lines 30-37):
render, on a user interface (UI), a representation (Kirby, col.3, lines 6-37, col.4, lines 1-18, 50-53, col.7, lines 7-18, video conferencing; col.15, lines 36-67, Figs.8-9, virtual meeting room 70 displayed within GUI 19);
receive first input data indicative of a zoom view to be rendered within the representation (Kirby, col.16, lines 9-14, selection input of zoom view option);
in response to the first input data:
render the zoom view on the UI within the representation (Kirby, col.16, lines 1-6, Fig.8, zoomed view 74A); and
render, within the zoom view, a magnified view of a portion of the representation (Kirby, col.16, lines 1-6, Fig.8, zoomed view of content 74A which is a portion of the representation 70);
receive third input data indicative of a command to edit an object or content being rendered in the magnified view of the portion of the representation (Kirby, col.7, lines 42-50, captured video content; col.16, lines 14-26, selection input of add/edit/modify option); 
in response to the third input data indicative of the command to edit the object or content being rendered in the magnified view: 
determine an associated source file or document of the object or content being rendered in the magnified view (Kirby, Fig.8, content 74A displayed for editing once in zoom view; col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, files edited and saved in repository);
receive editing input for modifying the object or the content  (Kirby, col.16, lines 14-26, modification results in real-time change to the shared workspaces); and 
updating the source file or document to incorporate changes indicated by the editing input (Kirby, col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, modify content in workspace,  files edited and saved in repository).
However Kirby does not teach an input data indicative of a first position for a movable zoom window, render the movable zoom window and the rendered movable zoom window placed on the UI at the first position as indicated by the first input data; and in response to second input data indicative of movement of the movable zoom window from the first position to a second position, reposition the movable zoom window on the UI at the second position and update the magnified view with a new portion of the representation.  McCullough teaches a system of using a zoom window for editing content wherein an input indicating a first position for a movable zoom window to be placed within the display is received (McCullough, Fig.5D, para.153, single finger contact 511; para.157-159, loupe 520 moves with finger movement), rendering the movable zoom window and the rendered movable zoom window placed on the UI at the first position as indicated by the first input (McCullough, Fig.5D, para.153-154, loupe 520 displayed of position of contact 511) wherein within the zoom window is a magnified view of a portion of the representation (McCullough, Fig.5D, para.153-154, within loupe 520 is magnified view of position of contact 511) and in response to second input data indicative of movement of the movable zoom window from the first position to a second position, reposition the movable zoom window on the UI at the second position (McCullough, Fig.5D, para.153, single finger contact 511; para.157-159, loupe 520 moves with finger movement) and updating the magnified view with a new portion of the representation (McCullough, Fig.5D, para.153-154, within loupe 520 is magnified view of position of contact 511). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include McCullough’s teaching with Kirby’s system in order to simultaneously view the zoomed portion in relation to the rest of the representation.
Although Kirby teaches editing of content, the system of Kirby and McCullough does not explicitly teach the rendering of an editing pane on the UI, the rendered editing pane including the object or the content that was rendered in the updated magnified view of the new portion. Harnisch teaches a UI representation wherein input on a file renders an editing pane on the UI, the rendered editing pane including the object or the content that was rendered in the view (Harnisch, Fig.5, para.32, editing pane 522 is displayed based on the selected object 502 which can be updated with selection of a new object). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Harnisch’s teaching with the system of Kirby and McCullough in order to edit content within the UI.
However, Kirby does not explicitly teach detecting a source file or document. Marda teaches a system of detecting a source file of a physical document based on an object or content being rendered in the representation (Marda, Fig.4, para.92-95, match physical document with electronic document). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Marda’s teaching with the system of Kirby, McCullough and Harnisch in order to incorporate physical documents into the collaboration (Marda, para.5). 
As per claim 4, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516); wherein the selectable options include accessing the source file (Kirby, col.5, lines 14-40, col.8, lines 19-42,  files edited and saved in repository).
As per claim 5, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516); wherein the instructions further cause the one or more data processing units to:
identify a rendering device for the object or content (Kirby, col.7, lines 42-67, content captured by camera), wherein the selectable options include inputting one or more commands to the rendering device for updating the rendered object or content (Kirby, col.9, lines 28-48, col.14, lines 25-32, 62-65 options to manipulate content to update view).
	As per claim 6, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the instructions further cause the one or more data processing units to:
	identify available image capture devices (Kirby, col.7, lines 42-67, content captured by camera); and
based on the content of the zoom window, change a current image capture device for providing images to improve an image quality of rendered object or content (Kirby, col.8, lines 4-18,  col.9, lines 28-48, user able to manipulate for best view).
Claims 11 and 16 are similar in scope to claim 1 individually, and are therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
As per claim 21, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the source file or document is identified based on currently rendered image being rendered in the updated magnified view (Kirby, col.16, lines 1-14, Fig.8, selection of zoom view option results in zoomed view of content 74A which is a portion of the representation 70; col.7, lines 42-50, captured video content; col.5, lines 14-40, col.8, lines 19-42, col.16, lines 14-26, modification of workspace results in changes to the rendered representation and real-time change to the shared workspaces,  files edited and saved in repository). Serial No.: 16/228,104-7- Alty Docket No.: MS1-9290USAtty/Agent: Han GimNewport IP, LLC  
 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), McCullough et al. (“McCullough”, US 2011/0141031), Harnisch et al. (“Harnisch”, US 2019/0384460) and Marda et al. (“Marda”, US 2019/0019022) in view of Barker et al. (“Barker”, US 4,815,029).
As per claim 2, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1 wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options are determined based on a context of the object or content of the zoom window.  Barker teaches an editing system wherein the selectable options are determined based on a context of contents of the selected object (Barker, Figs.2A-2E, selectable options based on context of contents, col.4, lines 30-51).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Barker’s teaching with the system of Kirby, McCullough, Harnisch and Marda in order to limit options to the specific object for editing.
Claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), McCullough et al. (“McCullough”, US 2011/0141031), Harnisch et al. (“Harnisch”, US 2019/0384460) and Marda et al. (“Marda”, US 2019/0019022) in view of Eccleston et al. (“Eccleston”, US 2016/0259508).
As per claim 3, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options include storing the object or content of the zoom window. Eccleston teaches a collaboration system of editing a content item wherein selectable options include storing contents of the content window (Eccleston, Fig.5D, para.84, 139-143, user has option to save contents). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Eccleston’s teaching with the system of Kirby, McCullough, Harnisch and Marda in order to store content locally.
Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.

Claims 7-8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), McCullough et al. (“McCullough”, US 2011/0141031), Harnisch et al. (“Harnisch”, US 2019/0384460) and Marda et al. (“Marda”, US 2019/0019022) in view of Jones et al. (“Jones”, US 2011/0270923).
As per claim 7, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 4, wherein the content is shared among users (Kirby, col.16, lines 14-26).  However, the system of Kirby, McCullough, Harnisch and Marda does not teach wherein the selectable options include sending the object or content or the source file to a selected recipient. Jones teaches a collaboration system wherein an option includes sending the content or the source file to a selected recipient (Jones, Fig.92, 123, para.340, 371, objects dragged onto recipient for sharing).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, McCullough, Harnisch and Marda in order to share content to specific users.
As per claim 8, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) and wherein the content is shared among users (Kirby, col.16, lines 14-26).  However, the system of Kirby, McCullough, Harnisch and Marda does not teach wherein the selectable options include sending the object or content or the source file or document to a selected recipient. Jones teaches a collaboration system wherein an option includes sending the content or the source file to a selected recipient (Jones, Fig.92, 123, para.340, 371, objects dragged onto recipient for sharing).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, McCullough, Harnisch and Marda in order to share content to specific users.
As per claim 10, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1, wherein the editing pane includes one or more selectable options for actions to be applied to the object or content (Kirby, col.16, lines 14-26, selection input of add/edit/modify option; McCullough, para.163-165, Fig.5H, selection of content element 516) however does not teach wherein the selectable options include sending an object to a selected user, wherein the object is usable to join a communication session associated with the object or content.  Jones teaches a collaboration system wherein an option includes sending an object that is representative of the communication session to a selected user, wherein the object is usable to join the communication session (Jones, Fig.122, para.319, 370, email object sent for user to join session).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Jones’ teaching with the system of Kirby, McCullough, Harnisch and Marda in order to invite additional users.
Claim 19 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), McCullough et al. (“McCullough”, US 2011/0141031), Harnisch et al. (“Harnisch”, US 2019/0384460) and Marda et al. (“Marda”, US 2019/0019022) in view of Poulos et al. (“Poulos”, US 10,007,352).
As per claim 9, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 1 wherein events are captured in the session (Kirby, col.19, lines 21-42).  However, the system of Kirby, McCullough, Harnisch and Marda does not teach wherein the editing pane includes a timeline that is navigable to time points of an event captured.  Poulos teaches an editing system in a 3D environment wherein an editing pane includes a timeline that is navigable to time points of an event captured (Poulos, Fig.16, col.8, lines 21-61, timeline 142 with time points 145 corresponding to drawing event). It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Poulos’ teaching with the system of Kirby, McCullough, Harnisch and Marda in order to revert back to previous versions of editing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (“Kirby”, US 9,749,367), McCullough et al. (“McCullough”, US 2011/0141031), Harnisch et al. (“Harnisch”, US 2019/0384460) and Marda et al. (“Marda”, US 2019/0019022) in view of Sgro et al. (“Sgro”, US 8,898,593).
As per claim 17, the system of Kirby, McCullough, Harnisch and Marda teaches the system of claim 16, however does not teach wherein permissions for allowable actions are determined based on a role of a user of the editing pane. Sgro teaches a collaboration system wherein permissions for allowable actions are determined based on a role of a user of the editing pane (Sgro, Fig.3B, col.9, lines 20-55, authorized users may only edit content).  It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to include Sgro’s teaching with the system of Kirby, McCullough, Harnisch and Marda in order to limit editing of content to specific users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Tue/Thur-Fri 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177